DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/115,159, filed on 7/28/2016.
Information Disclosure Statement
The information disclosure statements filed 9/9/2020 and 2/12/2021 have been considered by the Examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15, 17 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,802,148. Although the claims at issue are not identical, they are not patentably distinct from each other because a person of ordinary skill in the art would have been able to conceive the subject matter of claims 1-15 and 17 of the present application, when given the subject matter of claims 1-11 of USPN 10,802,148.
With respect to claim 1 of the present application, the claims of USPN 10,802,148 teach or suggest: A device for extracting depth information, the device comprising [ taught by lines 1-2 of claim 1 of USPN 10,802,148 ]: a light outputting unit configured to output infrared light [ taught by lines 3-4 of claim 1 of USPN 10,802,148 ]; a light inputting unit configured to be input with light output from the light outputting unit and then reflected from an object [ taught by lines 5-7 of claim 1 of USPN 10,802,148 ]; and a controlling unit configured to extract depth information of the object within at least one of a first region and a second region using a time of flight technique [ taught by lines 14-16 of claim 1 of USPN 10,802,148 – time of flight technique being suggested by claim 4 of USPN 10,802,148 ], wherein an optical element is arranged between the light outputting unit and the object [ taught by lines 17-20 of claim 1 of USPN 10,802,148 ], wherein the optical element adjusts the infrared light output from the light outputting unit to illuminate a region corresponding to a viewing angle of the light inputting unit [ taught by lines 21-22 of claim 1 of USPN 10,802,148 ], wherein a position of the optical element is configured to be adjustable such that the first region including the object is irradiated with the output infrared light or the second region including the object is irradiated with the output infrared light [ taught by lines 8-13 and 22-24 of claim 1 of USPN 10,802,148 ], and wherein the first region is greater than the second region [ taught by claim 2 of USPN 10,802,148 ].
Claim 2 is taught by lines 8-13 of claim 1 of USPN 10,802,148.
Claim 3 is taught by claim 3 of USPN 10,802,148.
Claim 4 is taught by claim 4 of USPN 10,802,148.
Claim 5 is taught by claim 5 of USPN 10,802,148.
Claim 6 is taught by claim 6 of USPN 10,802,148.
Claim 7 is taught by lines 17-20 of claim 1 of USPN 10,802,148.
Claim 8 is taught by claim 8 of USPN 10,802,148.
Claim 9 is taught by claim 9 of USPN 10,802,148.
Claim 10 is taught by claim 10 of USPN 10,802,148.
Claim 11 is taught by claim 11 of USPN 10,802,148.
With respect to claim 12, the claims of USPN 10,802,148 teach or suggest: 
A device for extracting depth information, the device comprising [ taught by lines 1-2 of claim 1 of USPN 10,802,148 ]: a light outputting unit configured to output infrared light [ taught by lines 3-4 of claim 1 of USPN 10,802,148 ]; a light inputting unit comprising a plurality of pixels configured to be input with light output from the light outputting unit and then reflected from an object [ taught by claim 1, lines 5-7 and claim 6 of USPN 10,802,148 ]; and a controlling unit configured to extract depth information of the object within at least one of a first region and a second region using a time of flight technique [ taught by lines 14-16 of claim 1 of USPN 10,802,148 – time of flight technique being suggested by claim 4 of USPN 10,802,148 ], wherein an optical element is arranged between the light outputting unit and the object [ taught by lines 17-20 of claim 1 of USPN 10,802,148 ], wherein the optical element adjusts the infrared light output from the light outputting unit to illuminate a region corresponding to a viewing angle of the light inputting unit [ taught by lines 21-22 of claim 1 of USPN 10,802,148 ], wherein a position or a tilting of the optical element is configured to be adjustable, such that an irradiation region including object irradiated with the output infrared light is to be shifted, and wherein a region of the pixels onto which the light is projected is shifted when the position or the tilting of the optical element is adjusted [ suggested to a skilled artisan by lines 8-13 of claim 1 of USPN 10,802,148 in that tilting of an optical element was a well-known as means to change the emission angle of light ].
Claims 13, 14 and 17 are suggested to a skilled artisan by claim 11 of USPN 10,802,148.
Claim 15 would have been obvious because not shifting the region by one pixel is suggested by not having the regions overlap – claim 11 of USPN 10,802,148.
Claim 22 is taught by lines 21-22 od claim 1 of USPN 10,802,148.
Claims 1-14 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,338,221. Although the claims at issue are not identical, they are not patentably distinct from each other because a person of ordinary skill in the art would have been able to conceive the subject matter of claims 1-14 of the present application, when given the information provided by claims 1-9 of USPN 10,338,221 .

 With respect to claim 1 of the present application, the claims of USPN 10,338,221 teach or suggest: A device for extracting depth information, the device comprising [ taught by lines 1-2 of claim 1 of USPN 10,338,221 ]: a light outputting unit configured to output infrared light [ taught by lines 3-4 of claim 1 of USPN 10,338,221 ]; a light inputting unit configured to be input with light output from the light outputting unit and then reflected from an object [ taught by lines 5-7 of claim 1 of USPN 10,338,221 ]; and a controlling unit configured to extract depth information of the object within at least one of a first region and a second region using a time of flight technique [ taught by claim 3 of USPN 10,338,221 ], wherein an optical element is arranged between the light outputting unit and the object [ taught by claim 9 of USPN 10,338,221 ], wherein the optical element adjusts the infrared light output from the light outputting unit to illuminate a region corresponding to a viewing angle of the light inputting unit [ taught by lines 8-13 of claim 1 of USPN 10,338,221 ], wherein a position of the optical element is configured to be adjustable, such that the first region including the object is irradiated with the output infrared light or the second region including the object is irradiated with the output infrared light [ suggested to a skilled artisan by claim 7 of USPN 10,338,221 in that a MEMS device is adjustable ], and wherein the first region is greater than the second region [ taught by claim 2 of USPN 10,338,221 ].
Claim 2 is taught by lines 8-13 of claim 1 of USPN 10,338,221.
Claim 3 is taught by claim 3 of USPN 10,338,221.
Claim 4 is taught by claim 4 of USPN 10,338,221.
Claim 5 is taught by claim 5 of USPN 10,338,221.
Claim 6 is taught by claim 6 of USPN 10,338,221.
Claim 7 is taught by the MEMS controlling unit set forth by claim 7 of USPN 10,338,221.
Claim 8 would have been obvious because the relative times-of-flight set forth by claim 5 of USPN 10,338,221 suggest an estimated motion.
Claim 9 is taught by claim 8 of USPN 10,338,221.
Claim 10 is taught by claim 9 of USPN 10,338,221.
Claim 11 is taught by claim 2 of USPN 10,338,221.
 
With respect to claim 12, the claims of USPN 10,338,221 teach or suggest: A device for extracting depth information, the device comprising [ taught by lines 1-2 of claim 1 of USPN 10,338,221 ]: a light outputting unit configured to output infrared light [ taught by lines 3-4 of claim 1 of USPN 10,338,221 ]; a light inputting unit comprising a plurality of pixels configured to be input with light output from the light outputting unit and then reflected from an object [ taught by lines 5-7 of claim 1 and claim 6 of USPN 10,338,221 ]; and a controlling unit configured to extract depth information of the object within at least one of a first region and a second region using a time of flight technique [ taught by lines 14-17 of claim 1 and claim 2 of USPN 10,338,221 ], wherein an optical element is arranged between the light outputting unit and the object [ taught by claim 9 of USPN 10,338,221 ], wherein the optical element adjusts the infrared light output from the light outputting unit to illuminate a region corresponding to a viewing angle of the light inputting unit [ taught by lines 7-13 of claim 1 of USPN 10,338,221 ], wherein a position or a tilting of the optical element is configured to be adjustable [ the MEMS set forth by claim 7 of USPN 10,338,221 is adjustable ], such that an irradiation region including object irradiated with the output infrared light is to be shifted, and wherein a region of the pixels onto which the light is projected is shifted when the position or the tilting of the optical element is adjusted [ inherently a result of the angle adjustment set forth by lines 7-13 of claim 1 of USPN 10,338,221 ].
Claims 13 and 14 are obvious in view of claim 4 of USPN 10,338,221 because first and second time points suggest first and second data frames.
Claim 22 is taught by lines 7-13 of claim 1 of USPN 10,338,221.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 7, 8 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al (JP 2006329971 A) in view of Kim (2010/0290674).
With respect to claim 1, Yamada et al (JP 2006329971 A) disclose: A device for extracting depth information [ figure 1 discloses a distance measuring device – distance being a form of depth information ], the device comprising: a light outputting unit configured to output infrared light [ taught by semiconductor laser (100) ]; a light inputting unit configured to be input with light output from the light outputting unit and then reflected from an object [ taught by photodetector (500) ]; and a controlling unit configured to extract depth information of the object within at least one of a first region and a second region using a time of flight technique [ taught by the scan control unit (10a) wherein page 5 of the translation states, “…The scan control unit 10a of the DSP control circuit 10 outputs a signal for controlling the actuator drive circuit 40 to the DAC 20 while referring to the scan table. This signal is input to the actuator drive circuit 40 via the DAC. In response to this, the actuator drive circuit 40 drives the lens actuator 300 so that the laser light is scanned along the scan trajectory defined in the scan table. With this servo operation, the laser beam scans within the target area so as to follow the scan trajectory defined by the scan table….”  - figures 6-8 show first and second scan regions ], wherein an optical element is arranged between the light outputting unit and the object [ taught by lens actuator (300) ], wherein the optical element adjusts the infrared light output from the light outputting unit to illuminate a region corresponding to a viewing angle of the light inputting unit, wherein a position of the optical element is configured to be adjustable, such that the first region including the object is irradiated with the output infrared light or the second region including the object is irradiated with the output infrared light [ page 4 of the translation states, “…. Here, the irradiation lens is supported by the lens actuator 300 so as to be displaceable in the YZ plane direction of FIG. 1, that is, in parallel with the target region. Therefore, the emission angle of the laser light that has passed through the irradiation lens changes in the YZ plane direction in accordance with the driving of the lens actuator 300. Thereby, the laser beam is scanned in the target area…” ] , and wherein the first region is greater than the second region [ figure 7 shows the right side scanning region being smaller than the left side ].
Claim 1 differs from Yamada et al by specifying the use of infrared light.
Paragraph [0039] of Kim teaches that it was known before the time of filing of the present application to have use infrared light in range measuring system because it is harmless to humans.
Therefore, it would have been obvious to have used infrared in the system of Yamada et al because Kim established that this use would have provided safety to humans.
Claim 2 is met because the scanning regions set forth by figures 6-8 of Yamada et al are a function of scan angle.
Claim 3 is taught by page 4 of the translation of Yamada et al, which states, “…A high-frequency internal clock (not shown) is input to the distance measuring unit 10b. The distance measuring unit 10b counts the number of clocks N from the output timing of the pulsed light output at each scan position to the light receiving timing of the reflected light. Based on the counted number N of clocks, the presence / absence of an obstacle at the scan position and the distance L to the obstacle are detected. For example, the distance to the obstacle is detected by calculating L = C (speed of light) × T × N / 2, where T is the period of the internal clock…”
Claim 7 is taught by the lens actuator (300) disclosed by Yamada et al.
Claim 8 is anticipated by page 4 of the translation, which states, “…Among these, the scan control unit 10a receives signals related to the steering direction and speed of the vehicle as external signals, and also receives signals related to the position of the obstacle detected by the distance measurement unit 10b and the distance to the obstacle. The The scan control unit 10a changes the irradiation pattern or target area based on these signals. The scan control in the scan control unit 10a will be described in detail later…” – thus teaching that scan control is based on vehicle speed.
Claim 21 is shown schematically by figure 1 of Yamada et al.
Allowable Subject Matter
The cited prior art does not, at least, teach or suggest one merged depth image is generated by merging both a first depth image generated at the first frame timing and a second depth image generated at the second frame timing -when this limitation is taken in the entire context of claims 18, 19, 20 and 23. Nor can this subject matter be inferred from the claims of USPN 10,802,148 or USPN 10,338,221.
Therefore, claims 18, 19, 20 and 23 are allowable.
Claims 12-17 and 22
Claims 12-17 and 22 would be allowable upon filing of a terminal disclaimer with respect to parent claim 12.
The cited prior art does not teach a light inputting unit comprising a plurality of pixels wherein a region of the pixels onto which the light is projected is shifted when the position or the tilting of the optical element is adjusted.

Claims 1-11 and 21
Upon filing of a disclaimer:
Claims 4-6 and 9-11 would be objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Upon no filing of a disclaimer:
Claim 16 is objected to as being dependent upon a base claim rejected under statutory double patenting, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims,

Any inquiry concerning this communication should be directed to MARK HELLNER at telephone number (571)272-6981.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MARK HELLNER/            Primary Examiner, Art Unit 3645